     Case 3:20-cv-01500-MMA-RBB Document 8 Filed 01/22/21 PageID.54 Page 1 of 2



1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   ELBERT LEE VAUGHT IV,                                Case No. 3:20-cv-1500-MMA-RBB
     CDCR #H-56089,
12
                                         Plaintiff,       ORDER:
13
                          vs.                             (1) DISMISSING CIVIL ACTION
14
     ALBERT OPPEDISANO; JOHN DOE;                         FOR FAILING TO STATE A CLAIM
15   CHRISTOPHER HOEFT; GEORGE                            PURSUANT TO 28 U.S.C. § 1915(e)(2)
     BAKERJIAN,                                           AND § 1915A(b); AND
16
17                                   Defendants.          (2) DISMISSING FOR FAILING
                                                          TO PROSECUTE IN COMPLIANCE
18
                                                          WITH COURT ORDER
19                                                        REQUIRING AMENDMENT
20
21
22
23         Plaintiff Elbert Lee Vaught IV, while housed at the Richard J. Donovan
24   Correctional Facility, and proceeding pro se, filed this civil rights action pursuant to 42
25   U.S.C. § 1983 on August 4, 2020. See Compl., Doc. No. 1.
26   I.    Procedural History
27         On September 30, 2020, the Court granted Plaintiff leave to proceed in forma
28   pauperis, but dismissed his Complaint for failing to state any claim upon which relief
                                                      1
                                                                               3:20-cv-1500-MMA-RBB
     Case 3:20-cv-01500-MMA-RBB Document 8 Filed 01/22/21 PageID.55 Page 2 of 2



1    could be granted pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b). See Doc. No. 7.
2    Plaintiff was advised of his pleading deficiencies and granted leave in which to file an
3    Amended Complaint that fixed them. Id. at 11-12.
4          Plaintiff’s Amended Complaint was due on or before November 30, 2020. But to
5    date, Plaintiff has not filed an Amended Complaint, and has not requested an extension of
6    time in which to do so. “The failure of the plaintiff eventually to respond to the court’s
7    ultimatum–either by amending the complaint or by indicating to the court that [he] will
8    not do so–is properly met with the sanction of a Rule 41(b) dismissal.” Edwards v.
9    Marin Park, 356 F.3d 1058, 1065 (9th Cir. 2004).
10   II.   Conclusion and Order
11         Accordingly, the Court DISMISSES this civil action in its entirety without
12   prejudice based on Plaintiff’s failure to state a claim upon which § 1983 relief can be
13   granted pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b), and his failure to
14   prosecute pursuant to Fed. R. Civ. P. 41(b) in compliance with the Court’s September 30,
15   2020 Order.
16         The Court further CERTIFIES that an IFP appeal would not be taken in good faith
17   pursuant to 28 U.S.C. § 1915(a)(3) and DIRECTS the Clerk to enter a final judgment of
18   dismissal and close the file.
19         IT IS SO ORDERED.
20   DATE: January 22, 2021                 ______________________________________
21                                          HON. MICHAEL M. ANELLO
                                            United States District Judge
22
23
24
25
26
27
28
                                                  2
                                                                              3:20-cv-1500-MMA-RBB
